DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkengren et al. (US 4,733,800) in view of Tavss et al. (US 4,595,612).
Bjorkengren a tube container including a tube body that defines a container space for contents and that has a laminated structure of a plurality of materials, wherein the tube body comprises: a cylindrical laminated sheet in which both edges of the sheet are butted together; and a reinforcing tape portion provided on an inner surface of the laminated sheet along a butted portion, an outer polyethylene-based resin layer formed on an inner side of the high hardness protective layer, and an inner polyethylene-based resin layer constituting an innermost layer, and wherein the reinforcing tape portion includes a polyethylene-based resin layer as an outermost layer abutting against the inner surface of the laminate sheet (column 2, lines 25-59, column 4, line 30 through column 5, line 19 and Fig. 1).  Bjorkengren discloses that the laminate can be supplemented by additional layers (column 4, line 40-41).

Tavss discloses a tube container including a tube body which includes a high hardness protective polyethylene terephthalate “PET” layer constituting an outermost layer (column 1, lines 10-16, column 3, lines 15-30 and Figs. 1-2) for the purpose or preventing product permeation and absorption and oxygen absorption (column 1, lines 10-16).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the laminate sheet includes a high hardness protective polyethylene terephthalate “PET” layer constituting an outermost layer in Bjorkengren in order to prevent product permeation and absorption and oxygen absorption as taught or suggested by Tavss.
The limitation, “the high hardness protective layer having a pencil hardness of 3B or greater than 3B” is provided upon the combination of Bjiorkengren of Tavss since an outermost layer of PET is disclosed which is the same material recited by applicant in instant claim 2.  It would have been obvious to have provided wherein the high hardness protective layer having a pencil hardness of 3B or greater than 3B in order to provide improved mechanical properties.
Bjorkengren discloses wherein the laminated sheet and the reinforcing tape portion each includes a barrier layer having a metal foil (column 4, line 30 through column 5, line 19 and Fig. 1).
The thicknesses recited in instant claims 3 – 6 are obvious since changes in shapes and size and finding the workable or optimum range are well within the skill level 
With regards to claim 6, it would have been obvious to provide different colors in order to provide improved aesthetics (MPEP 2144.04(I)) and/or provide indicia indicating which layers go where during manufacturing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 22, 2022